Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 1 of 13 Page ID #:1

                                                                             ~~~-E~
  1 MICHAEL DOUGLAS CARLIN
    PO Box 34664
  2 Los Angeles ,California 90034
    Telephone: (310) 463-4527
  3
    Plaintiff (appearing pro se)
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORI~TIA
 to                                 L A C V1 8 1 01 90--~p~~-mix
 1 1 MICHAEL DOUGLAS CARLIN,                Civil Action No.
 12                   Plaintiff,            COMPLAINT FOR:
 13              v.                         (1)COPYRIGHT INFRINGEMENT;
 14 FGW PRODUCTIONS LLC,and                 (2)UNFAIR COMPETITION;
    DOES 1 through ~'inclusive,
 15                ~ to~                    (3)BREACH OF CONTRACT;
                    ~efendant.
 16                                         (4)BREACH OF IMPLIED
                                            CONTRACT;
 17
                                           (5)BREACH OF CONFIDENCE
 18
                                            DEMAND FOR JURY TRIAL
 19
 20
 21
 22
 23
 24
                                                           .. ~_
 25
 26
                                                                       201
 27
                                                               US District
 2g


      No.                                                                         COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 2 of 13 Page ID #:2



  1.                                     COMPLAINT
  2          Plaintiff Michae1 Douglas Carlin (``Carlin"), appearing pro se, upon his own
  3 ~ personal knowledge and upon his information and belief, alleges as follows:
  4                              NATURE OF THE ACTION
  5          1.    Carlin is the co-creator of areality/docuseries television Concept,
  6 tentatively entitled "Simona &George Papadopoulos"("Concept"). The Concept
  7 involved following the lives ofGeorge and Simona Papadopoulos.
  8          2.    Carlin signed an Agreement with Simona Mangiante-Papadopoulos on
  9 ~ October 31, 2018 to produce a documentary, that became the basis for this show.
 10          3.    Carlin and Simona Papadopoulos pitc hed the Concept to Entertainment
 1 1 Executive Chris Nassif on November 9, 2018. Subsequent to Nassif passing on the
                                                                Ll--(.,
 12 project, Carlin pitched the conceptto FGW Productions, mac.("FGW"). FGW sent
 13' over to Carlin an exclusive Shopping Agreement and Carlin developed the strategy
 14 to get this Shopping Agreement signed.
 15          4.    FG W and the other defendants, separately and in collusion with each
 16 ~ other and other individuals attempted to push Carlin out ofthe project. This was a
 17 collaborated effort to steal copywritten material from Carlin, whom defendants
 18 knew to be oflimited personal resources.
 19          5.    Thus, in this action, Carlin seeks to enforce his rights in the Concept
 20 ~ through this action for copyright infringement arising under 17 U.S.C. § 501, unfair
 21 competition in violation of California Business and Professions Code §§ 17200, et
 22 seq.,and the common law ofthe State of California, breach ofimp lied contract and
 23 breach of confidence arising from defendants' misappropriation, unauthorized use
 24 and exploitation of Carlin's copyrighted and protected Concept,and defendants'
 25 unexcused infringement and b reach ofan implied contract and breach ofconfidence
 26 that existed between Carlin and defendants.
 27                             JURISDICTION AND VENUE
 28

                                                -1-
       No:                                                                          COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 3 of 13 Page ID #:3



  11          6.     This Court has jurisdiction over defendants because defendants reside
  2 ~ ~ in or otherwise have sufficient minimum contacts with the State of California, in
  3 that they transact business in the State ofCalifornia out of which the causes of
  4 action alleged herein arose.
  5           7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.
  6 §§ 1331, and 1367(a).
  7           8.     This Court has personaljurisdiction over defendants by virtue of each
  8 defendant's systematic and continuous contacts with California and by the actions in
  9 California giving rise to this Complaint, including in this Judicial District.
 10           9.     Venue is proper in this Judicial District pursuant to 28 U.S.C.
 1 1 §§ 1391(b) and (c).
 12                                       THE PARTIES
 13           10.    Carlin is an artist, writer, producer and creator offilm and toLevision
 14 Concepts. He is a citizen of the United States and resides and conducts business in
 15 Los Angeles, California.
 16           1 1.   Defendant FGW Productions,Inc. is a Suspended California
 17 corporation headquartered in Los Angeles with offices at 10445 Wilshire Blvd,
 18 Suite 702, Los Angeles, California 90024.
 19'          12.    Carlin also names as additional defendants Does 1 through 50,
 20 inclusive ("Doe Defendants"). Carlin currently does not know the actual identity of
 21 these Doe Defendants and therefore sues said defendants by such fictitious names.
 22 Carlin is informed and believes that each ofthese Doe Defendants contributed to
 23 and is jointly and severally responsible for the wrongs hereinafter alleged in this
 24 Amended Complaint. References to "defendant(s)" shall include the Doe
 25 Defendants.
 26           13.    Carlin is informed and believes, and therefore alleges, that at all times
 27 ~ ~ herein mentioned each defendant was the agent, servant and/or employee ofeach of
 28 the other defendants and in doing the things hereinafter alleged, was acting in the

                                                   -2-
       ice.                                                                            COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 4 of 13 Page ID #:4



  1 ~ ~ course and scope ofits authority as such agent, servant and/or empto yee, and with
  2 ~ the permissions and consent ofeach ofthe other defendants.
  3               FACTS COMMON TO EACH CLAIM FOR RELIEF
  4         14.   Carlin contacted a representative ofFGW and pitched the show tohison
  5 November 12, 2018. FG W expressed interest and asked for Carlin to arrange a
  6 ~ meeting and get Shopping Agreement signed. FGW agreed to make Carlin a
  7 producer on the show prior to meeting or Shopping Agreement being signed.
  8         15.   FG W texted Carlin, "We gotta make this happen,""I need an exclusive
  9 ~ shop ping agreement," "Can you help." Carlin rep lied "yes."Carlin then texted
 10 FGW,"OK,what agency are you repped by?" FGW responded,"ICM."Carlin
 1 1 wroto b ack,"Perfect! That is a great marquis name we can use to ctose this."FGW
 12 then emailed over the shopping agreement to Carlin. FG W texted CARLIN,
 13 "Reading up on them, very interesting." CARLIN replied, "I know the good and
 14 bad,they are characters out of comic books,very interesting television, I will bring
 15 some interesting stories that are not generally known."
 16         16.   On November 12, 2018, Carlin met with three representatives ofFGW
 17 at the to b by ofICM. They discussed the strategy to get the Shopping Agreement
 18 signed. At 4:15 George and Simona Papadopoulos arrived and Carlin and the FGW
 19 representatives got them to sign the Agreement. Upon signing the group all moved
 20 up to a meeting at ICM where the show was pitched to the Agency.
 21         17.   CARLIN delivered the Papadopoulos couple to a meeting inside the
 22 'I ~ lobby ofICM, at 10250 Constellation Blvd, Century City, CA 90067. Prior to this
 23 meeting CARLIN disctosed to the FGV team how he had signed Simona to his
 24 Agreement. He then walked them through how the team was going to ctose this
 25 deal. When the Papadopoulos couple arrived CARLIN walked them over to the
 26 team and the plan to get them to sign the Exclusive Shopping Agreement
 27 commenced and the Shopping Agreement was signed. The entire group(Simona
 28

                                                -3-
      No:                                                                           COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 5 of 13 Page ID #:5



  1 Papadopoulos,George Papadopoulos, CARLIN,and the FGV team) all proceeded
  2 to a meeting upstairs to pitch the show to ICM.
  3         18.   CARLIN was very prominent in that pitch meeting suggesting many
  4 aspects ofthe show that have been incorporated into the current version ofthe show.
  5 Upon leaving that meeting FG W leaned into CARLIN and said,"we are rich, we
  6 will make a lot of money."
  7         19.   ICM was unable to pre-sell the show on a tight timeframe.
  8         20.   On November 19, 2018 CARLIN texted FGW,"Got a great angle for
  9 one episode."FGW responded,"start sending over... gonna (sic) have you and Leah
 10 crafting episodes." Carlin delivered to FGW a thumbdrive with interview questions
 1 1 for the first episode.
 12         21.   FGW subsequently found outside funding for the show and on
 13 November 21, 2018 texted CARLIN saying, "I will announce tonight. We're
 14 moving forward. Greenlight."
 15         22.   On November 23, 2018 CARLIN and FGW clarified "This is our
 16 show," confirining the understanding that CARLIN and FG W were partners in this
 17 show.
 18         23.   On November 23, 2018, FGW promised Carlin, Simona and George
 19 ~ that they would have contracts by tomorrow. That time passed and no contracts were
 20 presented to either Carlin, George or Simona.
                                                                            tH
 21         24.   FGW flew Carlin, George,& Simona to Chicago on November 24
 22 Again there was a promise ofcontracts but no contracts ever appeared.
 23         25.    Carlin was starting to be frozen out ofhaving anything to do with the
 24 creative on this project. Carlin was instructed to wrangle both George and Simona
 25 and he executed his duties.
 26         26.    On November 26, 2018 Carlin was in George and Simona's room as
 27 the film crew filmed and both George and Simona started to quarrel. Carlin was
 28 asked by and FGW representative to leave the set. He responded sternly that he was


      No:                                                                         COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 6 of 13 Page ID #:6



  1 ~ there to help "his friends" settle their differences. This became an excuse for Carlin
  2 to be barmed from further filming as this representative stated she was afraid. This
  3 ~ was a staged manipulation to keep Carlin out ofthe production process.
  4         27.    Subsequently, Carlin asked about his agreement and put FG W in touch
  5 with his representative, Chris Nassif to negotiate his contract.
  6         28.    The contract was presented on November 30t" and did not reflect the
  7 understanding that FG W had with Carlin. The offer stripped him ofany creator
  8 credit for creating the show, offered him a co-executive producer credit, and no
  9 money even though he had been working full time on the project since October 31,
 10 2018.
 11         29.    On December 3rd, Carlin was advised that he was being sent to
 12 California with Simona and one other FGW representative. That was a ploy to get
 13 Carlin off ofthe Wisconsin set. When Simona and the FG W representative returned
 14 to Wisconsin, Carlin was not included. FGW representatives were instructed not to
 15 provide Carlin with any information on locations, times, or dates.
 16         30.    Carlin has been frozen out ofthe prod ucdon that he created. All
 17 communication between Carlin and FG W has ceased.
 18                             FIRST CLAIM FOR RELIEF
 19                               (Copyright Infringement)
 20         31.    Carlin realleges and incorporates by reference the allegations contained
 21 above as though fully set forth herein.
 22         32.    This is a claim for copyright infringement in violation of 17 U.S.C.
 23 § 501.
 24         33.    Carlin is the ocaner of the copyrights in the Concepts, which contain
 25 copyrightable subject matter under 17 U.S.C. §§ 101, et seq.
 26          34.   Carlin has complied in all respects with 17 U.S.C.§§ 102, et seq.,the
 27 statutory deposit and registration requirements thereof, and all of the laws governing
 28

                                                -5-
      No:                                                                           COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 7 of 13 Page ID #:7



  1 ~ federal copyrights, to secure the exclusive rights and privileges in and to the
  2 Concept.
  3         35.   Carlin is informed and believes, and on that basis alleges, that
  4 defendants willfully and deliberately infringed Carlin's copyrights in the Concept by
  5 copying and distributing portions ofthe Concept.
  6         36.   Carlin is informed and believes, and on that basis alleges, that
  7 defendants made profits and have been unjustly enriched by reason oftheir
  8 infringement of Carlin's copyrights in the Concept.
  9         37.   As a direct consequence ofdefendants' aforementioned acts, Carlin has
 10 been damaged in an amount to be determined through discovery.
 11         38.   As a direct consequence ofdefendants' aforementioned acts, Carlin has
 12 suffered, and will continue to suffer, irreparable injury. Such damage and irreparable
 13 injury will continue and will increase unless and until defendants are enjoined from
 14 their wrongful acts.
 15                           SECOND CLAIM FOR RELIEF
 16                                 (Unfair Competition)
 17         39.   Carlin realleges and incorporates by reference the allegations contained
 18 above as though fully set forth herein.
 19         40.   This is a claim for unfair competition in violation of California
 20 Business and Professions Code §§ 17200, et seq., and the common law ofthe State
 21 ofCalifornia.
 22         41.   Carlin invested substantial time, skill, and money in developing his
 23 copyrighted materials. Defendants appropriated and used Carlin's copyrighted
 24 works at little or no cost to defendants. Defendants' appropriation and use of
 25 Carlin's property was without the authorization or consent of Carlin. The actions of
 26 defendants have resulted in business loss and injury to Carlin.
 27
 28

                                                S2
      No:                                                                               COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 8 of 13 Page ID #:8



  1         42.   Defendants' actions constitute unlawful, unfair, malicious or fraudulent
  2 ~ business practices in violation ofCalifornia Business and Professions Code
  3 §§ 17200, et seq.,and the common law ofthe State ofCalifornia.
  4         43.   Carlin is informed and believes, and on that basis alleges, that
  5 defendants have made profits and have been unjustly enriched by reason oftheir
  6 infringement ofCarlin's copyrights in the Concept.
  7         44.   As a direct consequence of defendants' aforementioned acts, Carlin has
  8 been damaged in an amount to be determined through discovery.
  9         45.   As a direct consequence of defendants' aforementioned acts, Carlin's
 10 ability to generate revenue by licensing the Concept has been greatly impaired.
 11         46.   As a direct consequence of defendants' aforementioned acts, Carlin's
 12 reputation has been damaged.
 13         47.   As a direct consequence of defendants' aforementioned acts, Carlin has
 14 suffered, and will continue to suffer, irreparable injury. Such damage and
 15 irreparable injury will continue and will increase unless and until defendants are
 16 enjoined from their wrongful acts.
 17         48.   Defendants' willful acts of unfair competition constitute fraud,
 18I oppression and malice. Accordingly, Carlin is entitled to recover exemplary
 19 damages pursuant to California Civil Code § 3294(a).
 20                            THIRD CLAIM FOR RELIEF
 21                                (Breach of Contract)
 22         49.   Carlin realleges and incorporates by reference the allegations contained
 23 above as though fully set forth herein.
 24         50.   Carlin and FGW entered into a verbal agreement, as described above.
 25         51.   Carlin performed all conditions, covenants and promises required on
 26 his part to be performed in accordance with assignments ofFG W.
 27         52.   FGW breached the agreement by undertaking the actions described
 28 above, without Carlin's permission.

                                               -7-
      No:                                                                            COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 9 of 13 Page ID #:9



  1         53.   FG W's breaches agreement are ongoing, and unless FG W is enjoined
  2 by this Court, FGW will continue to disclose, use and/or exploit the Concepts
  3 ~ ~ without Carlin's pertnission in violation ofthe nondisclosure agreement.
  4         54.   As a direct and proximate result ofFGW's breaches described herein,
  5 Carlin has suffered irreparable damages, including lost profits, and Carlin will
  6 ~ continue to suffer irreparable damages in amounts to be proven at trial.
  7         55.   Carlin is entitled to a permanent injunction restraining FG W and its
  8 officers, agents and employees and all persons acting in concert with them from
  9 engaging in any further actions in violation ofCarlin's rights under the agreement.
 10                           FOURTH CLAIM FOR RELIEF
 11                            (Breach of Implied Contract)
 12         56.   Carlin realleges and incorporates b y reference the allegations contained
 13 above as though fully set forth herein.
 14         57.   Carlin and defendants formed an implied-in-fact contract by their
 15 course of conduct described above.
 16         58.   Carlin presented the Concepts to defendants consistent with well-
 17 established customs and practices in the entertainment industry and on the mutually
 18. understood condition and bilateral expectation that defendants would not disclose,
 19 use and/or expto it the Concepts without Carlin's permission and/or without
 20 compensating Carlin in the form of payment, credit and other consideration to
 21 Carlin.
 22         59.   In light ofthe well-established customs and practices of the
 23 entertainment industry and on the mutually and erstood conditio n and bilateral
 24 expectation that defendants would not disclose, use and/or exploit the Concepts
 25 without Carlin's perinission and/or without compensating Carlin in the form of
 26 payment, credit and other consideration to Carlin, defendants' actions and conduct
 27 implied and led Carlin to reasonably believe that defendants would not disclose, use
 28 and/or expto it the Concepts without Carlin's pernlission and/or without


      No:                                                                          COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 10 of 13 Page ID #:10



   1 compensating Carlin in the form of payment, credit and other consideration to
   2 Carlin.
   3          60.   Carlin performed all conditions, covenants and promises required
   4 onhispart to be performed in accordance with the terms and conditions of his
   5 ~ implied-in-fact contract with defendants.
   6          61.   Defendants breached the implied-in-fact contract by undertaking the
   7 actions described above, without Carlin's permission and/or without compensating
   8 Carlin in the form of payment, credit and other consideration to Carlin.
   9          62.   Defendants' breaches ofthe implied-in-fact contract are ongoing, and
  10 unless defendants are enjoined by this Court, defendants will continue to disclose,
  1 1 use and/or exploit the Concepts without Carlin's permission and/or without
  12 compensating Carlin.
  13          63.   As a direct and proximate result ofdefendants' breaches described
  14 herein, Carlin has suffered irreparable damages, including lost profits, and Carlin
  15 will continue to suffer irreparable damages in amounts to be proven at trial.
  16!         64.   Carlin is entitled to a permanent injunction restraining defendants and
  17 their officers, agents and employees and all persons acting in concert with them
  18 from engaging in any further actions in violation of Carlin's rights.
  19          65.   Defendants' conduct was malicious, fraudulent, oppressive and
  20 intended to injure Carlin. Consequently, Carlin is entitled to punitive damages.
  21                             FIFTH CLAIM FOR RELIEF
  22                                (Breach of Confidence)
  23          66.   Carlin realleges and incorporates b y reference the allegations contained
  24 above as though fully set forth herein.
  25          67.   Carlin and defendants formed confidential relationship by their course
  26 ofconduct described above.
  27          68.   Carlin presented the Concepts to defendants consistent with well-
  28 ~ established customs and practices in the entertainment industry and on the mutually


        No:                                                                          COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 11 of 13 Page ID #:11



   1 ~ understood condition and bilateral expectation that defendants would not disclose,
   2 use and/or expto it the Concepts without Carlin's permission and/or without
   3 compensating Carlin in the form of payment, credit and other consideration to
   4 Carlin.
   5         69.    In light ofthe well-established customs and practices ofthe
   6 ~ entertainment industry and on the mutually and erstood conditio n and bilateral
   7 expectation that defendants would not disclose, use and/or exploit the Concepts
   gl
      without Carlin's permission and/or without compensating Carlin in the form of
   9 payment, credit and other consideration to Carlin, defendants' actions and conduct
  10 implied and led Carlin to reasonably believe that defendants would not disclose, use
  1 1 and/or expto it the Concepts without Carlin's permission and/or without
  12 compensating Carlin in the form of payment, credit and other consideration to
  13 Carlin.
  14         70.    Carlin performed all conditions, covenants and promises required on
  15 ~ his part to be performed in accordance with the terms and conditions ofhis
  16 confidential relationship with defendants.
  17         71.    Defendants breached the confidential relationship with Carlin by
  18 undertaking the actions described above, without Carlin's permission and/or without
  19 compensating Carlin in the form of payment, credit and other consideration to
  20 Carlin.
  21         72.    Defendants' breaches ofthe confidential relationship with Carlin are
  22 ~ ongoing, and unless defendants are enjoined by this Court,defendants will continue
  23 ', to disclose, use and/or exploit the Concepts without Carlin's permission and/or
  24 without compensating Carlin.
  25         73.    As a direct and proximate result ofdefendants' breaches ofthe
  26 confidential relationship described herein, Carlin has suffered irreparable damages,
  27 including lost profits, and Carlin will continue to suffer irreparable damages in
       amounts to be pro ven at trial.

                                                -10-
       No                                                                           COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 12 of 13 Page ID #:12



   1         74.   Carlin is entitled to a permanent injunction restraining defendants and
   2 their officers, agents and employees and all persons acting in concert with them
   3 from engaging in any further actions in violation of Carlin's rights.
   4         75.   Defendants' conductwas malicious, fraudulent, oppressive and
   S I intended to injure Carlin. Consequently, Carlin is entitled to punitive damages.
   6                               PRAYER FOR RELIEF
   7         WHEREFORE,Carlin prays forjudgment against defendants, and each of
   8 them, as follows
   9         A.    For an injunction permanently enjoining defendants, and their officers,
  10 agents and employees and all persons acting in concert with them, fro m their
  1 1 unauthorized disclosure, copying, reproducing, distributing or pub licly displaying
  12 (1)the Concepts,(2)any and all products and/or series based upon the Concepts
  13 (including without limitation "Simona &George")and (3) inducing, causing,
  14 materially contributing to and profiting from the foregoing acts committed by
  15 others.
  16         B.    For an ord er that defendants destro y all material ofevery nature and
  17 kind, in their possession,custody or control, that are based upon the Concepts.
  18         C.    For restitution in the amount of the benefit to defendants from their
  19 breaches described herein.
  20         D.    For general damages sustained by Carlin.
  21         E.    For special damages sustained by Carlin.
  22         F.    For lost profits sustained by Carlin.
  23         G.    For disgorgement to Carlin of defendants' profits from their breaches
  24 described herein.
  25         H.    For an accounting.
  26         I.    For punitive and exemplary damages.
  27         J.    ForCarlin's costs.
  28         K.    For prejudgment interest.

                                                -11-
       No:                                                                          COMPLAINT
Case 2:18-cv-10190-DMG-FFM Document 1 Filed 12/07/18 Page 13 of 13 Page ID #:13



   1         L.    For such other and further relief as the Court may deem just and proper.
   2                             DEMAND FOR JURY TRIAL
   3         Carlin hereby derrands a jury trial for all issues in this lawsuit.
   4 Dated: December ~,'2018
   5
                                                   /s/ Michael Thou lac ,arlin
   6                                              MICHAEL DOUGLAS CARLIN
                                                    Plaintiff (annearin~ nro sel
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  -12-
       No:                                                                         COMPLAINT
